FILED
                             NOT FOR PUBLICATION                            OCT 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUSSEIN S. HUSSEIN,                              No. 08-15436

               Plaintiff - Appellant,            D.C. No. 06-CV-00710-LRH

  v.
                                                 MEMORANDUM *
GLENN MILLER,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Hussein S. Hussein appeals from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging a First Amendment retaliation claim and a

state law defamation claim arising out of statements made by fellow faculty




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
member Glenn Miller. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Coszalter v. City of Salem, 320 F.3d 968, 973 (9th Cir. 2003), and we

affirm.

       The district court properly granted summary judgment on Hussein’s First

Amendment retaliation claim because Hussein failed to raise a genuine dispute of

material fact as to whether Miller’s statements are actionable under § 1983. See

Blair v. Bethel Sch. Dist., 608 F.3d 540, 543-46 (9th Cir. 2010) (discussing

requirements for a First Amendment retaliation claim); Gini v. Las Vegas Metro.

Police Dep’t, 40 F.3d 1041, 1045 (9th Cir. 1994) (“[D]amage to reputation is not

actionable under § 1983 unless it is accompanied by ‘some more tangible

interests.’” (citation omitted)).

       The district court properly granted summary judgment on Hussein’s

defamation claim because a reasonable person, hearing Miller’s statements in

context, would be likely to understand the statements to be an expression of

Miller’s opinion and not a statement of existing fact. See Pegasus v. Reno

Newspapers, Inc., 57 P.3d 82, 87-88 (Nev. 2003) (discussing factors for

determining whether a statement is actionable for purposes of defamation claim).

       AFFIRMED.




                                          2                                    08-15436